DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 12, 14, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2015/0136727 A1 to Hermel (“Hermel ‘727”).
As to claim 1, Hermel ‘727 teaches container (container 1) made of plastic, provided with a body (body 5) and a bottom base (bottom 6) extending from a lower end of the body, the bottom base comprising: an annular central zone (central zone 11) concentric to an injection point (amorphous pellet 12) located approximately at the center of the bottom base (Fig. 2); a peripheral seat (seat 7) defining a laying plane (seating plane 8); a concave arch (concave arch 
As to claim 2, Hermel ‘727 teaches container according to claim 1, wherein the series of notches are arranged on a circular line concentric with the injection point (Fig. 2).
As to claim 3, Hermel ‘727 teaches container according to claim 1, wherein the series of notches are part of a circular groove concentric with the injection point (Fig. 2).
As to claim 4, Hermel ‘727 teaches container according to claim 1, wherein the series of notches are arranged on the perimeter of a circular groove concentric with the injection point (Fig. 2).
As to claim 5, Hermel ‘727 teaches container according to claim 1, wherein the notches interrupt the principal reinforcing grooves in an arcuate manner (Fig. 2).
As to claim 7, Hermel ‘727 teaches container according to claim 1, wherein the at least one of the series of principal reinforcing grooves is locally interrupted by at least one of the series of notches along an axis that is 
As to claim 8, Hermel ‘727 teaches container according to claim 1, the wherein the each principal reinforcing grooves is interrupted by one notch (Fig. 2).
As to claim 12, Hermel ‘727 teaches container according to claim 1, wherein the notches have a depth within the range from 0.5mm to the depth of the principal reinforcing groove (Hermel ‘727, pg. 2, ¶ 0041).
As to claim 14, Hermel ‘727 teaches container according to claim 1, wherein it further comprise intermediate reinforcing grooves (intermediate reinforcing grooves 14) extending radially from the concave arch (concave arch 10) or the central zone to at least the peripheral seat (seat 7), the intermediate reinforcing grooves being interspersed between the principle reinforcing grooves (Fig. 2).
As to claim 15, Hermel ‘727 teaches container according to claim 1, wherein the reinforcing grooves extend locally over the peripheral seat and rise up over the bottom base of the container to the body of the container (Fig. 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel ‘727 in view of U.S. PGPUB 2015/0298848 A1 to Hermel (“Hermel ‘848”).
As to claim 6, Hermel ‘727 teaches container according to claim 1, but does not teach wherein the circular line (L) or the circular groove (C) has a radius within the range from 10 mm to 40 mm. 
Hermel ‘848 teaches wherein the circular line (L) or the circular groove (C) has a radius within the range from 10 mm to 40 mm. Hermel ‘848 teaches the diameter is about 45mm and the diameter of the outer step 19 is between 50% and 60% of the outer diameter. Therefore the radius of the outer step is between 11.25mm and 13.5mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions of Hermel ‘848 with the container as taught by Hermel ‘727 to provide a base with an optimized shape that has a reduced weight and stiffness (Hermel ‘848, pg. 1, ¶ 0013).
As to claim 9, Hermel ‘727 teaches container according to claim 1, but does not teach wherein the each principal reinforcing grooves (13) is interrupted by at least two notches (15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two steps of Hermel ‘848 with the container as taught by Hermel ‘727 to increase the stiffness of the bottom (Hermel ‘848, pg. 3, ¶ 0058).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel ‘727.
As to claim 10, Hermel ‘727 discloses the claimed invention except for wherein the notches have a base dimensions ranging from 2mm to 6mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base dimensions ranging from 2mm to 6mm to stiffen the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel ‘727 in view of U.S. PGPUB 2010/0219152 A1 to Derrien et al. (“Derrien”).
As to claim 11, Hermel ‘727 teaches container according to claim 1, but does not teach wherein the notches have a triangular profile in cross section.
Derrien teaches wherein the notches (central rib 27) have a triangular profile in cross section (Fig. 14).

As to claim 13, Hermel ‘727 teaches container according to claim 1, but does not teach wherein the principal reinforcing grooves (13) have an open angle comprised within the range from 20° to 80°.
Derrien teaches wherein the principal reinforcing grooves (central rib 27) have an open angle comprised within the range from 20° to 80° (Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shape of the notches of Derrien with the container as taught by Hermel ‘727 to decrease deformation of the container during hot-filing (Derrien, pg. 1, ¶ 0003).
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.P/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733